DETAILED ACTION

Claims 1-18 have been amended. Claim 19 has been added. Claims 1-19 remain pending in the application.
Claim 1 is independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to claims have overcome each and every 112(b) rejections. As a result, each and every 112(b) rejections have been withdrawn.

Applicant's arguments with respect to amended claims regarding rejection under 35 U.S.C. § 102 have been fully considered but in moot in view of new ground rejection.

Applicant amended independent claim 1:
A non-transitory computer-readable medium, that when interpreted by a computer system, represents a 3D object, the computer-readable medium comprising: a data structure stored in the non-transitory computer readable medium, wherein the data structure encodes the 3D object, the data structure comprising encoded information comprising:
node information encoded in the data structure, the node information identifying a plurality of 3D coordinates defining a plurality of nodes within a 3D wireframe object;
wire information encoded in the data structure, the wire information identifying at least one wire object, the at least one wire object is represented by two or more nodes of the plurality of nodes, the wire information encoded in the data structure further identifies one or more attributes including at least a respective diameter associated with each of the two or more nodes of the plurality of nodes that form a central spine object comprising a plurality of lines that collectively identify the at least one wire object within the 3D wireframe object; and
shell information encoded in the data structure, the shell information identifying a surface to which the at least one wire object attaches, wherein interpretation of the data structure by the computer system is used to control a 3D printing operation.

Schmidt US 20160154906 A1 and Wang “A geometric framework for immersogeometric analysis” 2017 are introduced in view of new ground of rejection. The teachings of Ou, KITA, Hulseman and Ou et al as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Regarding claim 1, Ou teaches a non-transitory computer-readable medium, that when interpreted by a computer system, represents a 3D object (Figs. 3A-C [0004] digital model of a 3D object), the computer-readable medium comprising: a data structure stored in the non-transitory computer readable medium, wherein the data structure encodes the 3D object ([0053] digital model of array of micro-pillars – data structure; [0072] – [0078] the digital model including the bitmaps contain both 3D CAD model of curved surface and micro-pillar array information – data structure), the data structure comprising encoded information comprising:
node information encoded in the data structure, the node information identifying a plurality of 3D coordinates defining a plurality of nodes within a 3D wireframe object (Figs. 3A-C & 6 [0004] [0053] [0072] – [0078] the digital model of the 3D wireframe object bitmaps with locations of center of bases of array of micro-pillars on curved surface – the 3D coordinates of base nodes, the coordinates of orientations and heights of the micro-pillars - the tip locations of the micro-pillars, the bitmaps contain both 3D CAD model of curved surface and micro-pillar array information);
wire information encoded in the data structure, the wire information identifying at least one wire object, the at least one wire object is represented by two or more nodes of the plurality of nodes (Figs. 3A-C & 6 [0004] [0053] [0072] – [0078] the digital model of wireframe object includes parameters specify micro-pillar – wire object including base thickness, bitmaps with locations of center of bases of array of micro-pillars on curved surface – the 3D coordinates of base nodes, the coordinates of orientation and heights of the micro-pillars - the tip locations of the micro-pillars, the micro-pillars are defined by the locations of centers of bases of micro-pillars and locations of micro-pillar tips - represented by two or more nodes of the plurality of nodes, the bitmaps contain both 3D CAD model of curved surface and micro-pillar array information) that form a central spine object comprising a plurality of lines that collectively identify the at least one wire object within the 3D wireframe object (Figs. 3A-C & 6 [0004] [0053] [0072] – [0078] the digital model of wireframe object includes, bitmaps with locations of center of bases of array of micro-pillars on curved surface – the 3D coordinates of base nodes, the coordinates of orientation and heights of the micro-pillars - the tip locations of the micro-pillars, the micro-pillars are defined by the locations of centers of bases of micro-pillars and locations of micro-pillar tips – lines from centers of bases micro-pillars to tips of micro-pillars); and
shell information encoded in the data structure, the shell information identifying a surface to which the at least one wire object attaches (Figs. 3A-3C & 6 [0053] [0076] – [0078] hybrid data structure including the mesh model of the curved surface – shell information), wherein interpretation of the data structure by the computer system is used to control a 3D printing operation (Fig. 6 [0083] step 607-608).
Ou does not explicitly teach 3D coordinates corresponding to the two or more nodes representing the at least one wire object and the wire information encoded in the data structure further identifies one or more attributes including at least a respective diameter associated with each of the two or more nodes of the plurality of nodes.
Schmidt teaches 3D coordinates corresponding to the two or more nodes representing the at least one wire object (Fig. 2 [0033] the 3D polyline representing center line of a rod is defined by points 210 – two or more nodes that are identified by 3D coordinates pe-1, pe, pe+1 and pe-2); and 
Wang teaches the wire information encoded in the data structure further identifies one or more attributes including at least a respective diameter associated with each of the two or more nodes of the plurality of nodes (Figs. 2.4 & 2.5, page 13-15 section 2.1.3 Parametric design and geometry modeling, A parametric geometry model for wireframe object including information of a wire object and two or more nodes defining the wire object: 3D coordinates of two or more nodes – the radius along the 3D center axis, the diameter of each nodes – Chord of each cross section of each nodes is a diameter when the shape is Cylinder, and the twist angle of each nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou to incorporate the teachings of Schmidt and Wang because they all directed to 3D representation processing of object. Using coordinates to define nodes of a wire object and assigning attributes to each node will help define the wire object.

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11, 13, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the at least one wireframe object” lacks antecedent. For examination purpose, “the at least one wireframe object” will be construed as “the wireframe object”.

Claim 13 recites “the wire object” lacks antecedent. For examination purpose, “the wire object” will be construed as “the at least one wire object”.

Claim 16 recites “the wire object” lacks antecedent. For examination purpose, “the wire object” will be construed as “the at least one wire object”.

Claim 18 recites “the wire object” lacks antecedent. For examination purpose, “the wire object” will be construed as “the at least one wire object”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ou US 20160325505 A11 in view of Schmidt and Wang.

Regarding claim 1, Ou teaches a non-transitory computer-readable medium, that when interpreted by a computer system, represents a 3D object (Figs. 3A-C [0004] digital model of a 3D object), the computer-readable medium comprising: a data structure stored in the non-transitory computer readable medium, wherein the data structure encodes the 3D object ([0053] digital model of array of micro-pillars – data structure; [0072] – [0078] the digital model including the bitmaps contain both 3D CAD model of curved surface and micro-pillar array information – data structure), the data structure comprising encoded information comprising:
node information encoded in the data structure, the node information identifying a plurality of 3D coordinates defining a plurality of nodes within a 3D wireframe object (Figs. 3A-C & 6 [0004] [0053] [0072] – [0078] the digital model of the 3D wireframe object bitmaps with locations of center of bases of array of micro-pillars on curved surface – the 3D coordinates of base nodes, the coordinates of orientations and heights of the micro-pillars - the tip locations of the micro-pillars, the bitmaps contain both 3D CAD model of curved surface and micro-pillar array information);
wire information encoded in the data structure, the wire information identifying at least one wire object, the at least one wire object is represented by two or more nodes of the plurality of nodes (Figs. 3A-C & 6 [0004] [0053] [0072] – [0078] the digital model of wireframe object includes parameters specify micro-pillar – wire object including base thickness, bitmaps with locations of center of bases of array of micro-pillars on curved surface – the 3D coordinates of base nodes, the coordinates of orientation and heights of the micro-pillars - the tip locations of the micro-pillars, the micro-pillars are defined by the locations of centers of bases of micro-pillars and locations of micro-pillar tips - represented by two or more nodes of the plurality of nodes, the bitmaps contain both 3D CAD model of curved surface and micro-pillar array information) that form a central spine object comprising a plurality of lines that collectively identify the at least one wire object within the 3D wireframe object (Figs. 3A-C & 6 [0004] [0053] [0072] – [0078] the digital model of wireframe object includes, bitmaps with locations of center of bases of array of micro-pillars on curved surface – the 3D coordinates of base nodes, the coordinates of orientation and heights of the micro-pillars - the tip locations of the micro-pillars, the micro-pillars are defined by the locations of centers of bases of micro-pillars and locations of micro-pillar tips – lines from centers of bases micro-pillars to tips of micro-pillars); and
shell information encoded in the data structure, the shell information identifying a surface to which the at least one wire object attaches (Figs. 3A-3C & 6 [0053] [0076] – [0078] hybrid data structure including the mesh model of the curved surface – shell information), wherein interpretation of the data structure by the computer system is used to control a 3D printing operation (Fig. 6 [0083] step 607-608).
Ou does not explicitly teach 3D coordinates corresponding to the two or more nodes representing the at least one wire object and the wire information encoded in the data structure further identifies one or more attributes including at least a respective diameter associated with each of the two or more nodes of the plurality of nodes.
Schmidt teaches 3D coordinates corresponding to the two or more nodes representing the at least one wire object (Fig. 2 [0033] the 3D polyline representing center line of a rod is defined by points 210 – two or more nodes that are identified by 3D coordinates pe-1, pe, pe+1 and pe-2); and 
Wang teaches the wire information encoded in the data structure further identifies one or more attributes including at least a respective diameter associated with each of the two or more nodes of the plurality of nodes (Figs. 2.4 & 2.5, page 13-15 section 2.1.3 Parametric design and geometry modeling, A parametric geometry model for wireframe object including information of a wire object and two or more nodes defining the wire object: 3D coordinates of two or more nodes – the radius along the 3D center axis, the diameter of each nodes – Chord of each cross section of each nodes is a diameter when the shape is Cylinder, and the twist angle of each nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou to incorporate the teachings of Schmidt and Wang because they all directed to 3D representation processing of object. Using coordinates to define nodes of a wire object and assigning attributes to each node will help define the wire object.
Ou teaches:
[0004] … a computer, with input from a user, produces a digital model that efficiently describes a dense array of many (more than a thousand) micro-pillars.

    PNG
    media_image1.png
    569
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    652
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    609
    460
    media_image3.png
    Greyscale

[0053] …, the digital model includes at least three types of parameters that control 3D fabrication of micro-pillars. The first type of parameters specify a single micro-pillar's geometry, such as height, base thickness, tilt and profile. The second type of parameters specify the geometry of an array of micro-pillars on a flat surface, such as varying single micro-pillar geometry across an array of micro-pillars attached to a flat surface. The third type of parameters specify the geometry an array of micro-pillars on a curved surface.
[0072] …, a computer may employ a color-mapping algorithm that maps data in a RGB bitmap, in order to specify geometry of an array of micro-pillars on a flat surface. The values of the R, G and B of each pixel correspond to a first parameter, second parameter and third parameter, respectively, each of which is parameter that specifies micro-pillar geometry. Thus, unlike a conventional color map, the R, G and B values do not specify color information, but instead specify information about micro-pillar geometry. 
…
[0075] …, a single bitmap image encodes four, five, six or more parameters of micro-pillar geometry in a single bitmap image. For example, a single bitmap may encode parameters such as height, orientation (x and y coordinates), profile (e.g., velocity or acceleration of tapering) and base thickness.
…
[0077] …, a hybrid digital model represents a micro-pillar array on a curved surface. In this hybrid approach, a computer creates a CAD model to represent the curved surface, and also generate bitmaps that encode pixels of the micro-pillar array. …, move a plane along the Z-axis to intersect with the mesh to create bitmaps of the CAD model, and intersect with the rays to draw pixels for the micro-pillar. By performing this algorithm, a computer may create bitmaps that contain both CAD model and micro-pillar array information. This algorithm controls micro-pillar geometry while slicing as well.
[0083] … Set parameters for the micro-pillars. These parameters include height, orientation relative to x and y axis, and profile geometry (Step 605). Calculate for each planar slice, the intersection of the plane with the STL mesh, the intersection of the plane and rays, the distance from the ray intersection point to the base of the ray, and the number and position of pixels of the micropillar at that distance along the ray (Step 606). Save each planar slice as a PNG file (Step 607). Send the stack of PNG files to a DLP.RTM. 3D printer. The projector of the DLP.RTM. printer sequentially displays light patterns for the slices, causing each slice to be printed by curing resin in the resin tank (Step 608). …
Schmidt teaches:

    PNG
    media_image4.png
    832
    1201
    media_image4.png
    Greyscale

[0033] … In conventional PBD simulation frameworks, the center line of a rod is represented by a 3D polyline that can model such behaviors as bending and stretching, …
Wang teaches:
page 13-15
section 2.1.3 Parametric design and geometry modeling

    PNG
    media_image5.png
    622
    920
    media_image5.png
    Greyscale

…
Figure 2.4 shows an example of using the Grasshopper 3D generative algorithm for parametric geometry design of a wind turbine blade. The leftmost group of components called \Input Parameters" represents operations on input data such as surface continuity, airfoil type, radial position, twist angle and axis, and chord length. …

    PNG
    media_image6.png
    504
    878
    media_image6.png
    Greyscale

…
Based on the input parameters corresponding to blade cross sections, each airfoil profile is relocated such that the twist axis is aligned to the origin, scaled by the chord length, and rotated according to the twist degree. The modified airfoil profiles are then moved to their corresponding radial positions along the twist axis, which is also the blade-pitched axis.
…
… This NREL wind turbine blade has 25 airfoil cross sections. It gradually changes from a cylindrical cross section at the hub center to an S809 airfoil [114] cross section along the blade to the blade tip. The main input parameters are shown in Figure 2.5(a). …

Regarding claim 3, Ou further teaches a blended function that is adapted to blend at least two geometries ([0019] two arrays interspersed together).

Regarding claim 4, Ou further teaches mesh information describing a legacy mesh geometry ([0083] the mesh model).

Regarding claim 6, Ou further teaches a parameter that controls at least one of a thickness, shape and/or twist of the at least one wire object ([0053] height, base thickness, tilt and profile).

Regarding claim 7, Ou further teaches encodes the 3D object, when received and interpreted by a computer system, causes the computer system to render a representation of the 3D object (Fig. 6 [0083] step 606-608).

Regarding claim 9, Ou further teaches the data structure is used to generate a blended design of at least two designs ([0019] two arrays interspersed together).

Regarding claim 10, Ou further teaches a volumetric mapping function (Fig. 4A-4B mapping to pixel layers).

Regarding claim 11, Ou further teaches an array of vertices of the wireframe object (Figs. 3A-3C & 6 [0053] [0083] array of centroids).


Regarding claim 12, Ou further teaches information identifying vertices that define a central polyline spine of the wire object (Fig. 4C-4E Fig. 6 [0066] [0083] the vector 405 defined by vertices 406 and 408).

Regarding claim 13, Ou further teaches information identifying a diameter of the wire object at each of the vertices ([0006]-[0010] thickness at base and tip).

Regarding claim 14, Ou further teaches information identifying a normal direction of a start face at a start point of the at least one wire object ([0083] a ray that starts at the centroid of the triangle and extends outward perpendicular to the triangle).

Regarding claim 15, Ou further teaches rotation information of the at least one wire object along its vertices [0006]-[0010] the cone profile).

Regarding claim 16, Ou further teaches the data structure further comprises a parameter that controls a thickness of the at least one wire object ([0053] height, base thickness).

Regarding claim 17, Ou further teaches the data structure further comprises a parameter that controls a shape and/or twist of the at least one wire object ([0053] height, base thickness, tilt and profile).

Regarding claim 18, Wang further teaches a parameter that controls a twist of the wire object (Figs. 2.4 & 2.5, page 13-15 section 2.1.3 Parametric design and geometry modeling, A parametric geometry model for wireframe object including information of a wire object and two or more nodes defining the wire object: 3D coordinates of two or more nodes – the radius along the 3D center axis, the diameter of each nodes – Chord of each cross section of each nodes is diameter when the shape is Cylinder, and the twist angle of each nodes).

Regarding claim 19, Wang further teaches the one or more attributes associated with each of the two or more nodes of the plurality of nodes further comprise a respective twist angle (Figs. 2.4 & 2.5, page 13-15 section 2.1.3 Parametric design and geometry modeling, A parametric geometry model for wireframe object including information of a wire object and two or more nodes defining the wire object: 3D coordinates of two or more nodes – the radius along the 3D center axis, the diameter of each nodes – Chord of each cross section of each nodes is diameter when the shape is Cylinder, and the twist angle of each nodes).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Schmidt and Wang as applied to claims 1, 3-4, 6-7 and 9-19 above, further in view of KITA US 20210146644 A12.

Regarding claim 2, the combination of Ou, Schmidt and Wang does not explicitly teach a populate function that defines a repetitive duplication of the wire object to multiple points on the surface.
KITA teaches a populate function that defines a repetitive duplication of the wire object to multiple points on the surface (Fig. 1 [0062] [0063] step S2 the array and array pitch of a protrusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou to incorporate the teachings of KITA because they all directed to 3D object representations. Defining a repetitive duplication of the wire object to multiple points on the surface will help define the array of wire objects.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Schmidt and Wang as applied to claims 1, 3-4, 6-7 and 9-19 above, further in view of Hulseman US 20170014111 A13.

Regarding claim 5, the combination of Ou, Schmidt and Wang does not explicitly teach a branch function that describes one or more child objects attached to the at least one wire object.
Hulseman teaches a branch function that describes one or more child objects attached to the at least one wire object (Fig. 3 [0093] features 20 is the child objects to features 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou to incorporate the teachings of Hulseman because they all directed to 3D micro-pillar structures. A branch function that describes one or more child objects attached to the wire object will help define the design of the wire object that has one or more child features.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Schmidt and Wang as applied to claims 1, 3-4, 6-7 and 9-19 above, further in view of Ou et al “Method of 3D Printing Micro-pillar Structures on Surfaces” 20154.

Regarding claim 8, the combination of Ou, Schmidt and Wang does not explicitly teach the data structure is used to generate a 3D swab or applicator.
Ou et al teaches the data structure is used to generate a 3D swab or applicator (Fig. 4 brushes – applicator).

    PNG
    media_image7.png
    272
    695
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou to incorporate the teachings of Ou et al because they all directed to method of 3D printing micro-pillar structures on surfaces. Using the data structure to generate a 3D swab or applicator will help create customized texture.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palm US 5742291 A vertices of wireframe object defined by 3D coordinates.
Sakakura US 20030023947 A1 teaches wires defined by 3D coordinates of nodes and diameters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL TANG/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ou is the prior art of record
        2 KITA is the prior art of record
        3 Hulseman is the prior art of record
        4 Ou et al is the prior art of record